Citation Nr: 1606260	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  07-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the residuals of head trauma, to include a neurological disorder

2. Entitlement to service connection for a cervical spine disorder


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In September 2009, the Veteran testified at a Travel Board hearing a transcript of which is on file.  


FINDINGS OF FACT

1.  The Veteran did not sustain a traumatic brain injury (TBI) during service and there are no chronic residuals of an in-service head injury.  

2.  A cervical spine disability was not present until many years after service and is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2007, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations in conjunction with the claims, and probative opinions (i.e. opinions supported by a rationale) were obtained, notably those provided in December 2013 and September 2015.  The Board finds the record is adequate to decide the claims at this time.

Accordingly, the Board will address the merits of the appellant's claims. 

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).

III. Factual Background

The service treatment records reflect no complaints or findings of head injury, neurological disorder, or cervical spine disorder.  A July 1967 treatment record indicates that the Veteran was fitted for a maxillar partial denture; the record does not document why the denture was needed.  The December 1967 separation examination record reveals normal clinical findings for all systems and no change in findings of identifying body marks, scars, or tattoos.  The record does not note any history or finding indicative of head trauma, neurological disorder, or cervical spine disorder.  A January 1968 record indicates that the Veteran was examined and found to be physically qualified for release from active duty.  

A March 1975 claim for VA benefits reports the Veteran's history of headaches which began during service.  VA treatment records dated in March and April 1975 reflect the Veteran's history of headaches which began in 1967/1968/1969; the Veteran did not report a history of head injury, even when asked about past injuries.  An April 1975 examination record reflects the Veteran's negative history of head trauma.  Additionally, when asked about previous injuries, the Veteran only reported a fight three years earlier.  The Veteran's histories pertaining to the head and musculoskeletal system were "unremarkable."  After examination, the Veteran was assessed with cluster headaches, hypotension, and alcoholism with resultant hepatomegaly.   

A May 1985 VA treatment record reflects the Veteran's history of headaches since having heat stroke in Vietnam.  An April and May 1985 VA inpatient summary indicates that the Veteran had an intact memory and full orientation.  The record, which notes use of cocaine and alcohol, reflects no findings or histories indicative of a traumatic brain injury (as described by the articles submitted by the Veteran and VA regulation), neurological disorder, cognitive disorder, or cervical spine disorder.  

Subsequent records dated in August 1986 and 1993 and 1994 reflect treatment for headaches without any history of head injury.  A March 1986 VA treatment record also reflects the Veteran's one-year history of blurred vision.  The record does not reflect any history of previous head trauma or findings indicative of head trauma.  A January 1994 VA treatment record indicates that the Veteran was treated for a laceration after reportedly being hit on the head with the butt of a gun.  

An October 2000 statement from a significant person in the Veteran' life, D.K., reports that the Veteran had made false statements over the years as to his marital status and employment to "give him self-importance and make him feel closer to being normal."  D.K. submitted a similar statement in January 2003.  

Subsequent records indicate that the Veteran continued to use drugs until approximately May 2001.  VA treatment records dated in 2002 reflect the Veteran's history of headaches which began in 1968; the Veteran did not report a history of head injury or relate the headaches to head injury.  The records do reflect the Veteran's history of hitting his forehead, and sustaining facial trauma requiring surgical treatment, in 1999 as a result of a motor vehicle accident.  The records reflect the Veteran's 20-year history of memory impairment, explaining that he had episodes of fugue states in which he disappeared from home for a month.  The records include findings that the Veteran was a "very unreliable" historian, findings of cognitive impairment, and diagnoses of dementia.  Neuropsychological examination in December 2002 suggested variable compromise of the Veteran's mental abilities most likely due to significant psychological disturbance; although underlying brain dysfunction could not be ruled out, there was no clear evidence of it based on formal testing and the Veteran's memory performance was highly inconsistent.  The records also reveal the Veteran's history of "achy bones," which he believed was due to arthritis.  Subsequent records reflect diagnoses of multifactorial dementia.  

In October 2002, the Veteran reported dental trauma after falling out of a helicopter.  In January 2003, the Veteran contended that his headaches might be the result of falling out of the helicopter.  Also in January 2003, W.F., who served with the Veteran in Vietnam, reported that the Veteran's helicopter landed, the soldiers came running out, and the Veteran hit the ground.  W.F. added that when the Veteran got up, his mouth was bleeding and that when he saw the Veteran later, he saw the Veteran's teeth were banged up and the Veteran complained about his teeth.  

An October 2003 VA treatment record reveals a determination that the Veteran's headaches were associated, in part, with chronic cervical/neck degenerative changes.  

An August 2005 VA treatment record reflects the Veteran's history of headaches since falling out of a helicopter approximately 12 feet in the air.  An August 2005 private treatment record indicates that the Veteran was being treated for headache and neck pain.  The record indicates that the Veteran had "had post-concussive headaches and torticollis with neck pain since 1967."  

A January 2006 VA treatment record reflects the Veteran's history of falling from a helicopter approximately 12 feet in the air.  He denied loss of consciousness, seizure, or stroke-like symptoms such as weakness of an extremity or slurred speech.  

A May 2006 statement from the Veteran's sister contends that the Veteran fell from a helicopter in 1967, resulting in head, neck, teeth, and mouth trauma.  She indicated her belief that the Veteran sustained a TBI as a result of the fall or from a blast in the combat zone.  See also October 2006 statement.  November 2006 VA  records reveals the determination of a treating nurse practitioner, P.F., that the Veteran had no TBI to her knowledge and the determination  of the primary care physician that there was no history of record that would support/deny a TBI.  

A March 2007 VA treatment record notes that the Veteran was a "poor historian."  The record notes that the Veteran had a history of questionable TBI while in Vietnam.  Testing revealed impaired cognitive functioning.  A September 2007 VA neuropsychological evaluation revealed evidence of brain dysfunction.  No etiology for the dysfunction was reported.  The record reveals the Veteran's history of falling out of a helicopter "a long time ago' and sustain[ing] a head injury."  The Veteran "appeared to be unable to provide details," and "did not recall if he had experienced loss of consciousness or if he experienced any change in his mental state following the accident."  

A December 2007 SSA form reflects the diagnosis of TBI from P.F., NP.   

A February 2008 statement from a private neurologist notes review of the Veteran's service records.  The neurologist indicated that the documentation of combat was consistent with the Veteran description of rather continuous holocephalic pain, short-term, memory problems, and distractibility and the examiner found these symptoms were consistent with a diagnosis of post-traumatic headache.  A March 2008 VA treatment record reflects the Veteran's history of TBI from the fall in service.  A June 2008 statement from a psychologist reflects diagnoses including cognitive disorder, not otherwise specified.  The psychologist noted that the Veteran "allegedly sustained a head injury when he fell out of a helicopter."  The psychologist reported that he did not have any records outlining the medical condition and that the Veteran was a "very poor historian [who] could not elaborate as to his specific injury or how it impacted his ability to remain in the armed forces."  The psychologist added that psychological records did suggest a brain injury as well as PTSD and that an MRI in 2006 described periventricular bilateral white matter ischemic changes.  The psychologist reported that based on the information available, he could not provide a differential diagnosis as to the cause of the cognitive difficulties.  

A July 2008 SSA decision indicates that the SSA judge spoke with Dr. C, a neuropsychologist, who reported that based upon the testimony of the Veteran and his sister and the description of the Veteran's service, there was "no doubt" that the onset of these impairments dated to the alleged onset date of July 1, 1972, and that the Veteran had a combination of TBI/postconcussive syndrome/PTSD.  The record notes that the Veteran testified that after falling from a helicopter, he broke several teeth and was knocked out for a period of time.  He explained that he could not seek treatment.  The Veteran and his sister also testified that significant cognitive changes were evident immediately upon the Veteran's return from combat.  The SSA judge determined the Veteran "suffered the type of combat experience and concussive injury that would cause" the Veteran's current impairments.  

A June 2009 VA neuropsychological examination record revealed memory difficulties which may be associated with comorbidities PTSD, depression, and previous substance abuse.  The record notes that the Veteran also represented with potential functional B12 deficiency.  An August 2009 VA treatment record reveals the Veteran's history of TBI dating back to Vietnam with associated headaches and migraine headaches.  

A September 2009 statement from R.T., D.O., indicates that the Veteran had a history of head trauma (TBI) dating back to Vietnam.  R.T. found the Veteran had memory loss as a result.  

At the September 2009 hearing, the Veteran testified that he fell out of helicopter en route to a combat operation.  He added that he got up, though not right away.  He explained that he did not receive treatment because there was no hospital nearby but he did receive treatment after service in approximately 1973-1974.  The Veteran testified that he was told that he had head trauma as a result of service.  The Veteran's sister testified that the Veteran had a cognitive defect which had been attributed to the head trauma.  The Veteran's sister explained that when the Veteran hit his head as a result of the fall the headaches caused neck tension which caused a neck disorder.  The Veteran reported receiving treatment for his neck after service.  

An October 2009 VA dental examination reveals the examiner's determination that the Veteran's entrance examination showed the need for extractions of five teeth.  The examiner added that the Veteran underwent the treatment and had a periodontal scaling and a removable maxillary partial denture delivered.  The examiner also noted that the Veteran had good dental health (Class II) upon discharge.  The examiner determined that the Veteran's current dental disease and loss of teeth were not related to service, to include the reported injury.  

A November 2010 VA cervical spine examination record reveals the Veteran's history that he fell out of a helicopter, injuring his neck.  He denied treatment during or after service.  The examiner noted that the Veteran was a poor historian.  The examiner was unable to provide an opinion without resort to mere speculation.  The examiner explained that there is no evidence from service medical records that the Veteran sustained a cervical spine injury and the first evidence of osteoarthritis dated 40 years after service.   
. 
A November 2010 VA neurological examination record reflects the Veteran's history of falling off a helicopter six to twelve feet.  He reported that he had loss of consciousness.  He also reported a head injury during a bombing in 1967.  The only diagnosis was migraine headaches.  

A November 2011 VA treatment record reveals the Veteran's history of substance abuse prior to 2002 and from 2007, forward:  he explained that his longest period of abstinence was from 2002 to 2007.  

A May 2012 VA TBI examination record notes that mild traumatic brain injury is defined as a traumatically-induced physiological disruption of brain function manifested by loss of consciousness less than or equal to 30 minutes, loss of memory for events immediately before (retrograde amnesia) or events after the accident (post-traumatic amnesia) less than or equal to 24 hours, any alteration in mental state at the time of the injury (dazed, disoriented, confused), and/or presence of focal neurological deficits.  The record reveals the Veteran's history of falling from a helicopter, about seven or eight feet.  The Veteran reported that he believed he passed out briefly.  He also reported frequent headaches after the event.  The examiner answered yes to the question: "Does the Veteran now have or has he/she ever had a traumatic brain injury (TBI)."  The examiner then noted that the Veteran has a long history of multi-substance abuse that may have resulted in a significant part of his cognitive dysfunction and that the Veteran was not able to provide details about his reported head injury.  The examiner determined that it was less likely as not that the claimed condition was incurred in or caused by service.  The examiner explained that the service medical record was silent as to the event the Veteran describes that occurred when he fell out of a helicopter and that it was not noted on the separation examination.  Thus, the examiner could not reasonably state that this injury took place.  The examiner added that although the Veteran certainly has evidence of cerebral dysfunction by neuropsychological testing, this is nonspecific to a head injury and may be related to his long history of multi-substance abuse.

A May 2012 VA neck examination record reflects a diagnosis of cervical spondylosis.  The Veteran reported that he fell from a helicopter in in Vietnam 1967, when it was landing, and fell from a height of about 7-8 feet.  He believed that his neck pain began prior to discharge from the military.  The examiner found the cervical spine condition was less likely than not incurred in or caused by service.  The examiner explained that the service medical record was silent with regard to any prior treatment for a neck injury or neck pain and none was noted at separation.  The examiner found insufficient evidence to support that this "neck condition" can be reasonably link to his time in service.

A June 2012 VA treatment record reflects a diagnosis of "status/post TBI residuals headache PTSD cognitive deficit."  A November 2012 VA treatment records reflects diagnoses including status/post TBI stable, with headaches and migraines and cognitive disorder.  

July and September 2013 and February 2014 VA treatment records reveal diagnoses including "cognitive deficit presumed to be secondary to TBI."   

A December 2013 VA examination record reveals the Veteran's history of falling from a helicopter in Vietnam in 1967, when it was landing.  He reported falling approximately seven to eight feet and indicated that he believed he briefly passed out but did not recall for how long.  He also reported being caught in the blast radius of several detonating mortars while in combat.  He reported neck pain following the fall.  The record reveals a diagnosis of degenerative arthritis of the cervical spine.  The examiner found the Veteran did not have, and had not had, a TBI.  The examiner noted that 2002 neuropsychiatric testing suggested variable compromise of the Veteran's mental abilities with specific problems areas most likely due to significant psychological disturbance.  The examiner added that the testing did not show clear evidence of underlying brain dysfunction, particularly based on apparently prominent motivational factors, highly inconsistent memory performance, and intact word-finding.  The examiner further noted that follow-up neuropsychiatric testing in 2007 was "again focused on underlying mood disorders."  

After examination and review of the record, the examiner found it less likely than not that the claimed neurological disorder/TBI were incurred in or related to service.  The examiner explained that the service medical records, including the separation exam, were silent as to the incident in which the Veteran purportedly fell out of a helicopter.  The examiner noted that the separation exam did not document such an event or head injury.  Thus, the examiner was unable to reasonably state that the injury took place.  The examiner found the Veteran did have evidence of cerebral dysfunction, but this was nonspecific to head injury and may be related to the Veteran's long history of substance abuse.  The examiner added that the Veteran's severe depression was a contributor to his cognitive symptoms and performance.  

The examiner also determined it was less likely than not that the cervical spine disorder was incurred in or related to service.  The examiner explained that the service medical records were silent with regard to any neck pain and there was insufficient evidence to support a finding of a reasonable link between the neck disability and service or the service-connected headache disability.  The examination record indicates that the examination was conducted by a neurologist and that the findings and opinion were reviewed (and signed off on) by an orthopedist.  

Regarding the neck disability, another opinion was obtained in September 2015.  The physician conceded that the Veteran fell from a helicopter in 1967.  The physician still determined that it was less likely than not that the neck disability was incurred in or related to service.  The physician explained that the first complaint of neck pain dated in 2001 and the first finding of osteoarthritis was in 2005, which was a "very long interval" between the onset of neck pain and the alleged injury.  The physician was "unable to ignore" the interval, noting that the Veteran had access to VA care in 1988 but did not complain of neck pain.  The physician added that the causes of spondylosis are not well-defined though aging is a clear factor, that degenerative joint disease of the cervical spine can begin after age 30 without trauma, and that spondylosis begins with desiccation of the disc due to aging.  The physician reported that although degenerative joint disease of the cervical spine can be asymptomatic for "some" time, the physician would expect the Veteran to report neck pain sooner than 30 years if the degenerative joint disease were due to trauma.  The physician noted that the medical literature showed a 12-year interval before the onset of symptoms and imaging changes whereas the Veteran had a longer interval, which pointed to aging rather than trauma.  The physician added that a survey of whiplash injury showed complaints of neck pain one year after the injury.  

The physician also determined the evidence did not support a finding that the headache that started in 1968 was cervicogenic.  The physician noted that the treatment records starting in 2001 did not suggest that there was neck pain associated with the headache or that the headache was precipitated or worsened by neck movement.  

Regarding the reported cognitive impairment, another opinion was obtained in October 2015.  The psychiatrist reported that the Veteran had multiple medical and psychiatric comorbidities and that because the symptoms of TBI, PTSD, and mood disorders often overlap, the psychiatrist could not distinguish the symptoms.  The psychiatrist found that the Veteran's history of substance abuse is one of many risk factors that had a possible impact on his psychological symptoms and level of cognitive impairment but that it was not possible to determine the extent to which the Veteran's mental health symptoms affected his cognitive functioning versus his symptoms associated with substance dependence.  The psychiatrist added that it was less likely than not that the service-connected headaches caused cognitive impairment.  The psychiatrist explained there was no definite evidence from the medical records to support a finding that the headaches cause cognitive impairment and that the Veteran had a variety of other risk factors that would contribute to cognitive impairment.  

IV. Analysis

A. Residuals of Head Injury

Initially, the Board finds the Veteran did not sustain a TBI during service.  Although the record includes contradictory findings as to the existence of a TBI due to the in-service fall, the Board finds the evidence of no TBI is more probative.  The Board finds the probative histories do not suggest the existence of a TBI, as defined by the record, including the May 2012 VA TBI examination record.  The Veteran initially reported that the in-service fall was not associated with loss of consciousness, seizure, or stroke-like symptoms such as weakness or slurred speech; reported only a 20-year history of memory impairment in 2001 (placing its onset after service); and reported not recalling if he experienced loss of consciousness or change in his mental state following the fall in September 2007.  The Board finds these histories, in conjunction with the clinically normal separation examination, the "unremarkable" history for the head in 1975, the findings of normal memory and orientation in 1985, and the negative histories of head injury in 1975, indicate that the in-service injury did not result in loss of consciousness, loss of memory, alteration of mental state, or presence of focal neurological deficit contemporaneous (or near-contemporaneous) with the in-service fall.  In this regard, the Board interprets the Veteran's negative history as to head injury in 1975 as evidence that the Veteran did not consider the in-service fall a "significant" head injury warranting discussion with a medical professional, as would be reasonably expected if it were associated with a change in functioning or loss of consciousness.  Although the Veteran and his sibling have reported loss of consciousness and behavioral/personality changes after service, the Board finds the current histories of loss of consciousness and behavioral change are not probative as they are inconsistent with the earlier evidence.  

Furthermore, the Board also finds the diagnoses of TBI are not probative.  The March 2007 VA finding of questionable TBI is not probative evidence of a TBI because it is not definitive and the record does not indicate that the medical professional later provided a definitive diagnosis of TBI.  The December 2007 diagnosis of TBI on the SSA form is not probative as it is not supported by a rationale and is inconsistent with the same medical professional's determination in November 2006 that the Veteran did not have TBI.  The June 2008 psychologist's determination of suggested brain injury is not probative evidence of a TBI.  Although the psychologist found the records suggested brain injury, the psychologist did not diagnose a TBI.  Rather, the psychologist noted that the Veteran was a "very poor historian" and that the cause of the cognitive difficulties was unknown.  

The July 2008 SSA neuropsychologist's diagnosis of TBI is not probative as it is based solely on the Veteran's history which the Board finds is not credible.  In this regard, the Board notes that the testimony on which the diagnosis was based reveals the Veteran's history that he was "knocked out for a period of time" and experienced cognitive changes immediately after the injury.  As discussed above, these histories are contradicted by earlier histories provided by the Veteran.  The Board reiterates that the Veteran reported that the fall was not associated with loss of consciousness, seizure, or stroke-like symptoms such as weakness or slurred speech in 2003; reported only a 20-year history of memory impairment in 2001 (placing its onset after service); and reported not recalling if he experienced loss of consciousness or change in his mental state following the fall in September 2007.  The Board finds the history provided in 2008 is less probative than the earlier histories, particularly since it is more consistent with the clinically normal separation examination, the "unremarkable" history for the head in 1975, the findings or normal memory and orientation in 1985, and the negative histories of head injury in 1975. 

The September 2009 private medical statement is not probative evidence of a TBI because the doctor does not render a diagnosis of TBI but rather only notes a "history of TBI."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare transcription of lay history, unenhanced by additional comment, is not competent medical evidence merely because the transcriber is a health-care professional.).

The May 2012 TBI examiner's notation that the Veteran has a history of TBI is not probative evidence of a TBI in service.  Although the examiner indicated that the Veteran had a current or past TBI, the same examiner determined that the Veteran's cerebral dysfunction was "nonspecific to a head injury" and that it was less likely than not the "claimed condition" was incurred in or caused by service.  The examiner provided no opinion suggesting a TBI due to the reported in-service fall.  

Finally, the diagnoses of TBI in the 2012, 2013, and 2014 VA treatment records are not probative because they are not supported by a rationale explaining how it was determined the Veteran had a TBI.

Secondly, the Board finds the Veteran does not have a chronic residual of in-service head injury other than TBI.  Although the record includes probative evidence that the Veteran sustained facial injury after a fall in service, the probative evidence indicates that the fall did not result in any chronic residual.  The service treatment records do not suggest any residual; the separation examination resulted in normal clinical findings; and evaluation in 1985 revealed findings of intact memory and full orientation.  The record does not include any credible histories of symptoms during and since service.  Although the Veteran and his sibling report symptoms of cognitive and memory impairment and behavioral changes after the fall, the record suggests that the Veteran is not a reliable historian and the current histories are inconsistent and/or contradicted by the earlier histories and findings which reveal normal cognition and memory as late as 1985 and a history of memory impairment for only 20 years in 2002.  Thus, the Board finds the histories of symptoms since the fall are not probative evidence that the fall resulted in chronic residual.  Furthermore, multiple VA examiners have determined that the Veteran's cognitive impairment is not specific to head trauma and that it is of unknown origin, though possibly due to past substance abuse and psychological disability.  There is no probative medical finding of a chronic residual of the in-service fall.  In this regard, the Board notes that the findings of a chronic residual, such as that provided by the February 2008 private neurologist, are not probative because they are based solely on histories provided by the Veteran that are not credible or probative.  In this regard, the Board notes that the findings of chronic residual are not supported by a rationale other than these noncredible histories.    

The evidence also does not suggest that the Veteran sustained any other head injury resulting in chronic residual.  The Veteran's sibling has alleged that the Veteran incurred a "direct strike" in service, citing a May 1985 medical record.  The May 1985 record actually reveals a history of "heat stroke," however; the record is absent any credible evidence that the Veteran sustained a "direct strike" from a mortar or other explosive/ammunition during service.  Additionally, there is no evidence that any other unreported head trauma that resulted in chronic residuals.  There is no medical evidence of such a link and, as discussed above, no probative evidence of neurological, cognitive, or behavioral symptoms since service.  In contrast, the record includes probative opinions that the Veteran's current cognitive impairments are not specific to head trauma.  

Accordingly, the claim for service connection for residuals of head injury must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

B. Cervical Spine Disorder 

Service connection is not warranted for cervical spine disability.  Initially, the Board finds a preponderance of the evidence shows that a cervical spine disability was not present until many years after active duty.  There is no history or finding suggestive of a cervical spine disability during service, and the initial evidence of a cervical spine abnormality dates in October 2005, 37 years after separation, when the Veteran is noted to have torticollis with neck pain.  Furthermore, the record includes a highly probative September 2015 VA medical opinion that the cervical spine disability was not incurred in service. 

The Veteran has reported neck pain since service, notably since sustaining head trauma in service related to falling out of a helicopter and being in the vicinity of mortar blasts.  Although the Veteran is competent to report this history, the Board finds the history of neck pain since head injury in service is not credible as it is inconsistent with the record.  As noted above, the record includes numerous medical records dated during and since service, with no history of past or present neck pain until 2005, when the Veteran reported a history of neck pain and headaches since head injury in 1967.  This history is inconsistent with the previous medical evidence, which reveals an unremarkable history for the musculoskeletal system in April 1975 and which attributes the headaches to a non-physical origin, including heat stroke.  

The Veteran has alleged that he did not remember the fall until asked about his dental injuries in October 2002.  The Board finds this explanation is not credible given the multiple negative histories as to head injury associated with the headaches, including seven years of separation (in  April 1975), and the multiple findings that the Veteran is an unreliable historian from both medical professionals and a person of significance in the Veteran's life.  In the absence of a history of neck pain, present or past, prior to 2005, when the Veteran told a history that is contradicted by previous histories regarding the reportedly associated headache, the Board finds the history of neck pain since head injury in service is not credible and thus not probative.  As such, any medical opinion based on this history, notably the August 2005 finding of torticollis with neck pain since 1967, is also not probative.  

To the extent the Veteran's history can be interpreted as episodes of neck pain since service, even assuming it credible, the Veteran is not competent to attribute intermittent symptoms to a chronic disability as opposed to distinct episodes or even multiple episodes of acute disorder.  In any event, the Board finds the September 2015 VA orthopedist's determination that the cervical spine disability was not incurred in service is more probative, particularly given the evidence that the Veteran is an unreliable historian.  

The Board acknowledges that the record includes an October 2003 VA medical determination that the Veteran's headaches were associated in part with cervical spine disability.  The 2003 medical determination does not indicate that the headaches had always been cervicogenic, however, or that the in-service headaches were cervicogenic, and the record provides no rationale for the determination that the headaches were, at least in part, cervicogenic.  In the absence of such findings or rationale, the Board finds the October 2003 VA medical determination is of scant probative value in regard to suggesting a cervical spine disability during service.  In contrast, the Board finds the September 2015 orthopedist's opinion that the headache disability was not cervicogenic is highly probative as it is supported by a rationale that is consistent with the record.  Thus, the Board finds the cervical spine disability was not present until more than one year after discharge.   

Furthermore, the preponderance of the evidence establishes that the cervical spine disability is unrelated to service.  A VA orthopedist provided a probative opinion in September 2015 that the cervical spine disability was not due to service.  There is no contrary probative medical evidence.  In this regard, the Board reiterates that it finds any opinion based on the Veteran's history of neck pain during and since service is not probative because the history is not credible.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for residuals of head injury is denied.

Service connection for a cervical spine disability is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


